 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-76-WBS
11
                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                     CONFERENCE AND EXCLUDE TIME PERIODS
                           v.                          UNDER SPEEDY TRIAL ACT; [PROPOSED]
13
     JOSE GARCIA-LOPEZ                                 FINDINGS AND ORDER
14   a.k.a. SANTOS LEON BUSTAMANTE
     a.k.a. RODRIGO LEON BUSTAMANTE,                   DATE: July 29, 2019
15                                                     TIME: 9:00 a.m.
                                Defendant.             COURT: Hon. William B. Shubb
16

17

18                                             STIPULATION

19         1.     By previous order, this matter was set for status on July 29, 2019.

20         2.     By this stipulation, the parties move to continue the status conference until October 15,

21 2019, and to exclude time between July 29, 2019, and October 15, 2019, under Local Code T4.

22         3.     The parties agree and stipulate, and request that the Court find the following:

23                a)      The government has represented that it has produced discovery in the form of

24         investigative reports and photographs, which the defendant needs further time to review, discuss

25         with his counsel, and pursue investigation. The government has also made available electronic

26         surveillance discovery, including video surveillance footage, which the defendant will need time

27         to review and discuss with his counsel.

28                b)      Counsel for the defendant has recently substituted into this matter and requires


      STIPULATION TO CONTINUE STATUS AND EXCLUDE       1
30    TIME; [PROPOSED] FINDINGS AND ORDER
 1        time to familiarize herself with the evidence and proceedings in the case. Counsel for defendant

 2        believes that failure to grant the above-requested continuance would deny counsel the reasonable

 3        time necessary for effective preparation, taking into account the exercise of due diligence.

 4               c)      Based on the above-stated findings, the ends of justice served by continuing the

 5        case as requested outweigh the interest of the public and the defendant in a trial within the

 6        original date prescribed by the Speedy Trial Act.

 7               d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8        et seq., within which trial must commence, the time period of July 29, 2019 to October 15, 2019,

 9        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

10        because it results from a continuance granted by the Court at defendant’s request on the basis of

11        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

12        of the public and the defendant in a speedy trial.

13

14

15

16                                [Stipulation continued on following page.]

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE STATUS AND EXCLUDE         2
30   TIME; [PROPOSED] FINDINGS AND ORDER
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5 Dated: July 23, 2019                                      MCGREGOR W. SCOTT
                                                             United States Attorney
 6
                                                             /s/ James R. Conolly
 7                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
 8

 9 Dated: July 30, 2019                                      /s/ Dina Santos
                                                             DINA SANTOS
10                                                           Counsel for Defendant
                                                             Jose Garcia-Lopez
11                                                           a.k.a. Santos Leon Bustamante
                                                             a.k.a. Rodrigo Leon Bustamante
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         3
30    TIME; [PROPOSED] FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including October 15,

 9 2019, shall be excluded from computation of time within which the trial of this case must be
10 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

11 T4). It is further ordered that the July 29, 2019 status conference shall be continued until October 15,

12 2019, at 9:00 a.m.

13

14          IT IS SO FOUND AND ORDERED.

15          Dated: July 23, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          4
30    TIME; [PROPOSED] FINDINGS AND ORDER
